Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Please change “converging” to —converges—.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  Please add a hyphen (-) between “semi” and “toroidal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "at least one third drawstring”.  Claim 9 depends from claim 1, which has no limitations directed toward a first or second drawstring.  Claims 7 and 8 refer to a first and second drawstring.  It is unclear if Claim 9 is to depend from Claim 1, as currently written, or if Claim 9 is to depend from Claim 8.  Since Claim 9 refers to a third drawstring, and the line of dependency from Claim 8 contains a first and second drawstring, Examiner is interpreting Claim 9 as depending from Claim 8 for prior art examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello (US Patent 2,551,727).
Regarding Claim 1, Costello discloses an elastic face cradle (Fig. 1) comprising: a rigid frame (2);  5an arch-shaped webbing (4, see Figs 1 and 2); at least one first adjustment strap (36); at least one second adjustment strap (strap 36 located on opposite side); the rigid frame comprising a first U-shaped frame (12), a second U-shaped frame (14), and a plurality of supports (18);  10the first U-shaped frame being linearly offset from, and concentrically aligned to the second U-shaped frame (see Figs. 3 and 4); the plurality of supports being mounted between the first U-shaped frame and the second U-shaped frame (see Fig. 2); the first U-shaped frame being perimetrically mounted around the arch- 15shaped webbing (see Figs. 1 and 2); the first adjustment strap being tethered in between a first end of the arch- shaped webbing and the second U-shaped frame (see Figs. 1 and 2); and the second adjustment strap being tethered in between a second end of the arch-shaped webbing and the second U-shaped frame (see Figs. 1 and 2).
Regarding Claim 2, Costello discloses wherein the arch-shaped webbing converging towards a center of the first U-shaped frame, thereby forming a tensioned webbed surface (see Fig. 1).
Regarding Claim 3, Costello discloses wherein the arch-shaped webbing being mounted to, and evenly distributed within the first U-shaped frame (see Fig. 1).
Regarding Claim 4, Costello discloses wherein the arch-shaped webbing comprises a plurality of support straps (6) and a plurality of slots (8), wherein the plurality of slots 30traverses through the arch-shaped webbing.
Regarding Claim 5, Costello discloses wherein the arch-shaped webbing comprises a vortex or semi toroidal shape (see Fig. 4).
Regarding Claim 17, Costello discloses a tension directing device (10); at least one tension directing slot (8); the tension directing device being positioned in between terminal ends of the second U-shaped frame (see Figs. 1 and 2); and  25the at least one tension directing slot traversing through the tension directing device (see Figs. 1 and 2); the first adjustment strap and the second adjustment strap being threaded through the at least one tension directing slot, wherein applying force to the tension directing device adjusts the tension in the arch-shaped webbing (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US Patent 2, 551, 727).
Regarding Claim 16, Costello fails to disclose wherein each of the plurality of supports is triangular in shape and instead discloses each of the plurality supports is cylindrical in shape.  Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the supports to be triangular, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the supports are of another shape, such as a cylinder.  Applicant states in their specification that “the plurality of supports 7 may comprise any shape, size, features, components, or arrangement of components, that are known to one of ordinary skill in the art, as long as the intended purpose of the present invention is not hindered.” Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.

Allowable Subject Matter
Claims 6-8, 10-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Costello, fails to disclose the required structural limitations of the aforementioned claims.  Modifying Costello as required by the claims would likely render Costello’s invention inoperable and/or require impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619